Title: From George Washington to William Smith, March–April 1757
From: Washington, George
To: Smith, William



[March-April 1757]

[March-April 1757]. The text of this letter is printed as Document III of “The Capitulation of Fort Necessity.” There William Smith is tentatively identified as the addressee. On 3 Mar. 1757, while GW was in Philadelphia to attend Loudoun’s meeting with the southern governors, the printer James Chattin announced in the Pennsylvania Gazette (Philadelphia) his intention to publish within two months “A MEMORIAL, containing a summary Account of Facts, in Answer to the Observations of the English Ministry, addressed to the Courts of Europe.” Among other things, the Memorial included GW’s journal of his 1754 campaign and “The Journal of M. de Villiers,” the two documents with which GW’s letter is mainly concerned. The contents of the letter suggest that GW wrote it not long after Chattin’s announcement, either in March 1757 while he was still in Philadelphia or in April in Winchester shortly after his return to Virginia.
